Citation Nr: 1041123	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-35 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from April to December 1972.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision by the 
Regional Office (RO) in Columbia, North Carolina which denied 
service connection for bipolar disorder.  In March 2009, the 
Veteran testified at a video conference hearing before the 
undersigned.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issue currently before the Board is entitlement for service 
connection for bipolar disorder.  However, at the March 2009 
video conference hearing, the Veteran and his representative 
didn't appear to limit the claim to bipolar disorder, but rather 
broadened the claim to that of a psychiatric disorder.  In the 
current September 2007 rating decision on appeal, the RO narrowly 
construed the claim as that of service connection for a bipolar 
disorder and denied it, in part, upon the absence of a current 
diagnosis.  The Board finds that this case is affected by the 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and the 
Board must consider alternative psychiatric conditions within the 
scope of the filed claim.  The United States Court of Appeals for 
Veterans Claims (Court) in Clemons pointed out that a claimant 
cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render" when determining what his actual claim may 
be.  

In this case, while the claim has been adjudicated by the RO and 
certified to the Board as a claim for service connection for 
bipolar disorder, the Veteran has also been diagnosed with other 
psychiatric disorders, including, but not limited to, 
schizophrenia, psychosis with manic features, psychotic disorder, 
dysthemic disorder, and a history of depression.  Under Clemons, 
these other diagnoses are to be considered as part of the 
underlying claim.  The Board recognizes that other claims for 
service connection for psychiatric disability have been denied 
before and after the September 2007 rating decision that is the 
subject of this appeal.  Initially, an April 1972 rating decision 
denied service connection for a character and behavior disorder 
and for a nervous disorder.  Subsequently, rating decisions in 
March and April 1988 declined to reopen a claim seeking service 
connection for a nervous condition.  In a July 1996 rating 
decision, the RO again declined to reopen a claim seeking service 
connection for a psychiatric condition, but only addressed the 
Veteran's schizophrenia in the decision.  Finally, in January 
2005 and October 2008, the RO continued to deny reopening the 
claim seeking service connection for schizophrenia, paranoid 
type.  To date, however, the RO has not adjudicated the claim 
that is the subject of this appeal so broadly as to incorporate 
other psychiatric diagnoses such as psychosis with manic 
features, psychotic disorder, dysthemic disorder, history of 
depression.  In light of this, the claim has been recharacterized 
as service connection for a variously diagnosed psychiatric 
disorder.  

The Board also notes that the Veteran receives ongoing treatment 
for his psychiatric disorder through VA.  The most recent VA 
treatment records associated with the claims file are from April 
2008.  Therefore, the RO should obtain and associate with the 
claims files any available VA treatment records April 2008 to the 
present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, a remand is required because the record does not 
show that the Veteran was afforded a VA examination in connection 
with his claim.  Specifically, the Board finds that a remand to 
obtain a medical opinion as to the origins of a current 
psychiatric disorder, if any, is required because VA records 
indicate that the Veteran was administratively discharged from 
service due to character and behavior disorder, in which on July 
1972 separation examination emotionally unstable personality, 
nervousness, and depression were noted and post service treatment 
records included treatment for multiple psychiatric disorders.  
Further, the medical evidence on file includes several records 
which note the Veteran's reported a history of psychiatric-based 
problems dating back to his military service.  See 38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006) 
(lay evidence presented by the Veteran concerning his continuity 
of symptoms after service may be credible and ultimately 
competent regardless of the lack of contemporaneous medical 
evidence if the symptoms are capable of lay observation).  
Therefore, a VA psychiatric examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from April 2008 to the 
present, and associate the records with the 
Veteran's claims files.

2.  After the above development has been 
completed to the extent possible, the Veteran 
should be afforded a VA psychiatric 
examination to assess the nature and etiology 
of any currently diagnosed psychiatric 
disorder, if found to be present.  All 
indicated studies should be performed, to 
include psychological testing if appropriate, 
and all findings should be reported in 
detail.  The Veteran's claims files, 
including a copy of this remand, must be made 
available to and reviewed by the examiner.  
Based on the medical findings and a review of 
the claims files, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran has a diagnosed 
psychiatric disorder, to include 
schizophrenia, psychosis with manic features, 
psychotic disorder, dysthemic disorder, and 
depression, as a result of his service or any 
incident therein.  A complete rationale must 
be given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth. 

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
this claim.  

3.  The RO should develop the Veteran's claim 
for service connection for a variously 
diagnosed psychiatric disorder, including all 
necessary notification and assistance.  After 
completing all appropriate development, the 
RO should adjudicate the claim in accordance 
with Clemons v. Shinseki, 23 Vet. App 1 
(2009).  

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

